      Case 1:18-cv-08653-VEC-SDA Document 283 Filed 06/03/21 Page 1 of 16




U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 SWEIGERT                                            CIVIL CASE #:

 V.                                                  1:18-CV-08653-VEC

 GOODMAN                                             JUDGE VALERIE E. CAPRONI


                            NOTICE OF RELATED LITIGATION



MAY IT PLEASE THE COURT. Litigation is presently underway in the federal court serving

the Eastern District of Michigan known as Sweigert v. Cable News Network. A motion hearing

is presently scheduled June 7, 2021to hear argument for the transfer of this lawsuit to the

Southern District of New York (please see the attached for notice of hearing and operative

motion papers).

A Certificate of Service appears on the LAST page of this pleading.

Signed this third day of June (6/3) of two thousand and twenty-one (2021).




                                                                   D. GEORGE SWEIGERT
                                                                    GENERAL DELIVERY
                                                               NEVADA CITY, CA 95959-9998
                                                       SPOLIATION-NOTICE@MAILBOX.ORG




                                                 1
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDA
                            ECF
                              Document
                                No. 8, PageID.54
                                         283 FiledFiled
                                                   06/03/21
                                                        06/03/21
                                                              PagePage
                                                                   2 of 16
                                                                        1 of 2



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




George Webb Sweigert,

                                   Plaintiff(s),
v.                                                    Case No. 2:20−cv−12933−GAD−KGA
                                                      Hon. Gershwin A. Drain
Cable News Network, Inc.,

                                   Defendant(s),



                  NOTICE OF MOTION HEARING BY VIDEO CONFERENCE

   PLEASE TAKE NOTICE that a video conference has been rescheduled before Judge
District Judge Gershwin A. Drain for the following motion(s):

                 Motion − #3



       • MOTION HEARING: June 7, 2021 at 03:00 PM

     The Court will host the conference. The conference information is listed below.

  ZOOM https://www.zoomgov.com/j/1601055692?pwd=NUJ4ZCtiRkhCYUJpUzFsZWxKOVhWQT09
WEBINAR: Passcode: 723381 Or One tap mobile : US: +16692545252,,1601055692# or
         +16468287666,,1601055692#


  Attorneys must review and comply with the attached Zoom Video Conference Policies and
Guidelines.

    The public may request access to in−court proceedings by visiting the Court's website:
http://www.mied.uscourts.gov

                                               By: s/T McGovern
                                                   Case Manager

Dated: June 3, 2021
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDA
                            ECF
                              Document
                                No. 8, PageID.55
                                         283 FiledFiled
                                                   06/03/21
                                                        06/03/21
                                                              PagePage
                                                                   3 of 16
                                                                        2 of 2



                 ZOOM VIDEO CONFERENCE POLICIES AND GUIDELINES

General Court Policies:
     • All in−court proceedings will be considered the same as if held in the courtroom and an official record
       will be made. Appropriate attire is required.
     • The judge has authority over the proceeding and participants as if they were physically present in
       chambers or the courtroom.
     • The judge may terminate the proceeding if the video conference experience is not acceptable.
     • Appropriate conduct is required. Be courteous and patient.
     • For in−chambers conferences, an official record will not be made, unless the judge determines one is
       necessary. Connection information may not be forwarded, distributed or shared with non−parties without
       the Court’s advance approval.
     • Broadcasting, recording or photographing, including "screenshots" or other visual copying of a
       proceeding, is strictly prohibited.

Technical Responsibilities:
     • The court will not provide technical assistance for testing or troubleshooting equipment or connections,
       nor provide time during the proceeding to troubleshoot issues.
     • Participants should take time prior to the proceeding to become familiar with Zoom. Directions, tutorials
       and support can be found at https://zoom.us. Devices and connections can be tested at
       https://zoom.us/test.
     • Participants should use a good LAN, WiFi, or substantial LTE connection to ensure a quality connection.

Connecting to the Proceeding:
     • If a connection link has been provided, click the link to join (or copy and paste the link into a web
       browser). If prompted, download or launch Zoom and join with video and audio.
     • Alternatively, visit https://zoom.us/join from a computer and enter the Meeting or Webinar ID. If
       prompted, download or launch Zoom and join with video and audio.
     • For Apple/Android tablets and phones, install the Zoom App from the Apple or Android Store prior to the
       proceeding. Launch the Zoom App and join using the Meeting or Webinar ID.

Best Practices:
     • Use your full name in the display of the video window.
     • Mute sound when not speaking to eliminate background noise.
     • Unmute only when necessary to speak. Press the space bar to temporarily unmute.
     • Avoid rustling papers and other extraneous noises.
     • Speak one at a time.
     • Spell proper names.
     • Position the camera at eye level or slightly above eye level.
     • Remember to look directly at the camera, not at the screen.
     • Be mindful of what is behind you. Choose a solid neutral wall, if possible.
     • Have proper lighting, ideally where light is directly on your face.
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 5, PageID.37
                                          283 FiledFiled
                                                    06/03/21
                                                         12/07/20
                                                               Page
                                                                  Page
                                                                    4 of 116of 12
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 5, PageID.38
                                          283 FiledFiled
                                                    06/03/21
                                                         12/07/20
                                                               Page
                                                                  Page
                                                                    5 of 216of 12
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 5, PageID.39
                                          283 FiledFiled
                                                    06/03/21
                                                         12/07/20
                                                               Page
                                                                  Page
                                                                    6 of 316of 12
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 5, PageID.40
                                          283 FiledFiled
                                                    06/03/21
                                                         12/07/20
                                                               Page
                                                                  Page
                                                                    7 of 416of 12
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 5, PageID.41
                                          283 FiledFiled
                                                    06/03/21
                                                         12/07/20
                                                               Page
                                                                  Page
                                                                    8 of 516of 12
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 5, PageID.42
                                          283 FiledFiled
                                                    06/03/21
                                                         12/07/20
                                                               Page
                                                                  Page
                                                                    9 of 616of 12
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDA
                            ECF
                              Document
                                No. 5, PageID.43
                                         283 FiledFiled
                                                   06/03/21
                                                        12/07/20
                                                              PagePage
                                                                   10 of716
                                                                          of 12
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDA
                            ECF
                              Document
                                No. 5, PageID.44
                                         283 FiledFiled
                                                   06/03/21
                                                        12/07/20
                                                              PagePage
                                                                   11 of816
                                                                          of 12
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDA
                            ECF
                              Document
                                No. 5, PageID.45
                                         283 FiledFiled
                                                   06/03/21
                                                        12/07/20
                                                              PagePage
                                                                   12 of916
                                                                          of 12
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 5, PageID.46
                                          283 FiledFiled
                                                    06/03/21
                                                         12/07/20
                                                               Page
                                                                  Page
                                                                    13 of1016of 12
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 5, PageID.47
                                          283 FiledFiled
                                                    06/03/21
                                                         12/07/20
                                                               Page
                                                                  Page
                                                                    14 of1116of 12
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 5, PageID.48
                                          283 FiledFiled
                                                    06/03/21
                                                         12/07/20
                                                               Page
                                                                  Page
                                                                    15 of1216of 12
    Case 1:18-cv-08653-VEC-SDA Document 283 Filed 06/03/21 Page 16 of 16




                              CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the third day of June
(6/3), two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                    Jason Goodman, CEO
 temporary_pro_se_filing@nysd.uscourts.gov       truth@crowdsourcethetruth.org




                                                                  D. GEORGE SWEIGERT
                                                                      Pro Se Non-Attorney
                                                                   GENERAL DELIVERY
                                                                 NEVADA CITY, CA 95959




                                             6
